Case 1:21-mj-00305-GMH Document5 Filed 03/19/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

= Case: 1:21-mj-00305
Philip C. Vogel, II (AKA: Flip) Assigned To : Harvey, G. Michael

) Assign. Date : 3/12/2021

) Description: Complaint w/ Arrest Warrant
)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Philip C. Vogel, II (AKA: Flip) ,

who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment C1 Superseding Indictment 01 Information [1 Superseding Information I Complaint

O Probation Violation Petition 1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 641—Theft of Property ($1,000 or less)

18 U.S.C. § 1752(a)(1) and (2)—Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority;

40 U.S.C. § 5104(e)(2)(D) and (G)—Violent Entry and Disorderly Conduct on Capitol Grounds;

Digitally signed by G. Michael
G Meh. Harvey
7 i 00:21 -05'00'
Date: 03/12/2021 Date: 2021.03.12 18:00:21 -05'00

Issuing officer's signature

 

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) AE, Z02ZJ_,and the person was arrested on (date) O 3/ / W/Z 2./

at (city and state) New/ CAstlte , FA

Date: o3/r4 ([Z02 | AMBRE Vr Lage

Arresting officer(s_-signature

Methhew Z. DSivelen wer. SPpecta / Ho e-1t—

Printed name and title

 

 

 

 

 
